

Exhibit 10.1


FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.



       
)
 
In the Matter of
)
ORDER TO CEASE AND DESIST
 
)
   
)
 
FIRST MARINER BANK
)
 
BALTIMORE, MARYLAND
)
FDIC-09-302b
 
)
   
)
 
(Insured State Nonmember Bank)
)
   
)
 



First Mariner Bank, Baltimore, Maryland (“Bank”), through its board of directors
(“Board”), having been advised of its right to the issuance and service of a
NOTICE OF CHARGES AND OF HEARING detailing the unsafe or unsound banking
practices alleged to have been committed by the Bank and of its right to a
hearing on the alleged charges under section 8(b) of the Federal Deposit
Insurance Act (“Act”), 12 U.S.C. § 1818(b), and having waived those rights,
entered into a STIPULATION AND CONSENT TO THE ISSUANCE OF AN ORDER TO CEASE AND
DESIST (“CONSENT AGREEMENT”) with counsel for the Federal Deposit Insurance
Corporation (“FDIC”) dated September 17, 2009, and having also entered into a
Stipulation and Consent to the Issuance of an Order to Cease and Desist, dated
September 17, 2009, with the Commissioner of Financial Regulation for the State
of Maryland (“Commissioner”), whereby, solely for the purpose of this proceeding
and without admitting or denying the alleged charges of unsafe or unsound
banking practices, the Bank consented to the issuance of an ORDER TO CEASE AND
DESIST (“ORDER”) by the FDIC, and consented to the adoption of the ORDER by the
Commissioner.
 
The FDIC considered the matter and determined that they had reason to believe
that the Bank had engaged in unsafe or unsound banking practices.  The FDIC,
therefore, accepted the CONSENT AGREEMENT and issued the following:

 
 

--------------------------------------------------------------------------------

 



ORDER TO CEASE AND DESIST
 
IT IS ORDERED, that the Bank, institution-affiliated parties, as that term is
defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), of the Bank and its
successors and assigns, cease and desist from the following unsafe or unsound
banking practices:
 
 
1.
Operating the Bank with an inadequate level of capital protection for the kind
and quality of assets held by the Bank;
 

 
2.
Operating the Bank with inadequate earnings to support operations, maintain
capital levels, and support loan loss reserves appropriate to prospective
economic conditions;
 

 
3.
Operating the Bank with an excessive level of adversely classified loans or
assets;
 

 
4.
Operating the Bank with inadequate management policies and practices; and
 

 
5.
Operating the Bank with inadequate liquidity in light of the Bank’s reliance on
non-core funding, its capital position, and prospective funding needs.



IT IS FURTHER ORDERED, that the Bank, its institution-affiliated parties and its
successors and assigns take affirmative action as follows:


MANAGEMENT


1.           The Bank shall have and retain qualified management.  Each member
of management shall possess qualifications and experience commensurate with his
or her duties and responsibilities at the Bank.  The qualifications of
management personnel shall be evaluated on their ability to:
 
 
(i)
comply with the requirements of this ORDER;

     
 
(ii)
operate the Bank in a safe and sound manner;
     

 
(iii)
comply with applicable laws and regulations; and


 
 

--------------------------------------------------------------------------------

 


(iv)           restore all aspects of the Bank to a safe and sound condition,
including improving the Bank’s asset quality, capital adequacy, earnings,
management effectiveness, and liquidity.


RESTRICTION ON ADVANCES TO CLASSIFIED BORROWERS


2.            (a)           While this ORDER is in effect, the Bank shall not
extend, directly or indirectly, any additional credit to or for the benefit of
any borrower whose existing credit has been classified “Loss” by the FDIC or the
Commissioner as the result of its examination of the Bank, either in whole or in
part, and is uncollected, or to any borrower who is already obligated in any
manner to the Bank on any extension of credit, including any portion thereof,
that has been charged off the books of the Bank and remains uncollected.  The
requirements of this paragraph shall not prohibit the Bank from renewing credit
already extended to a borrower after full collection, in cash, of interest due
from the borrower.
 
(b)           While this ORDER is in effect, the Bank shall not extend, directly
or indirectly, any additional credit to or for the benefit of any borrower whose
extension of credit is classified “Doubtful” and/or “Substandard” by the FDIC or
the Commissioner as the result of its examination of the Bank, either in whole
or in part, and is uncollected, unless the Board has signed a detailed written
statement giving reasons why failure to extend such credit would be detrimental
to the best interests of the Bank.  The statement shall be placed in the
appropriate loan file and included in the minutes of the applicable meeting of
the Board.

 
 

--------------------------------------------------------------------------------

 

BUDGET AND PROFIT PLAN


3.            (a)           Within 30 days of the end of the calendar year 2009,
the Bank shall formulate and submit to the Regional Director of the New York
Regional Office of the FDIC (“Regional Director”) and the Commissioner for
review and comment a written profit plan and a realistic, comprehensive budget
for all categories of income and expense for calendar year 2010.  The plan
required by this paragraph shall contain formal goals and strategies, be
consistent with sound banking practices, reduce discretionary expenses, improve
the Bank’s overall earnings and net interest income, and shall contain a
description of the operating assumptions that form the basis for major projected
income and expense components.
 
(b)          The written profit plan shall address, at a minimum:
 
 
(i)
An analysis of the Bank’s pricing structure;
     

 
(ii)
The level and related provision expenses of adversely classified loans or
assets; and
     

 
(iii)
A recommendation for reducing the Bank’s cost of funds.

 
(c)          Within 30 days after the end of each calendar quarter following
completion of the profit plan and budget required by this paragraph, the Board
shall evaluate the Bank’s actual performance in relation to the written profit
plan and budget, record the results of the evaluation, and note any actions
taken by the Bank in the minutes of the Board meeting when such evaluation is
undertaken.
 
(d)          A written profit plan and budget shall be prepared for each
calendar year for which this ORDER is in effect and shall be submitted to the
Regional Director and the Commissioner for review and comment within 30 days
after the end of each year.  Within 30 days after receipt of all such comments
from the Regional Director and the Commissioner, and after adoption of any
recommended changes, the Board shall approve the written profit plan and budget,
which approval shall be recorded in the minutes of the applicable Board
meeting.  Thereafter, the Bank shall implement and follow the plan.

 
 

--------------------------------------------------------------------------------

 


CAPITAL PLAN




4.           (a)           Within 30 days after the effective date of this
ORDER, the Bank shall submit a written capital plan to the Regional Director and
the Commissioner.  The capital plan shall require the Bank, after establishing
an Allowance for Loan and Lease Losses, to achieve and maintain, on or before
June 30, 2010, its Tier 1 Leverage Capital ratio equal to or greater than 7.50
percent of the Bank’s Average Total Assets and its Total Risk-Based Capital
ratio equal to or greater than 11 percent of the Bank’s Total Risk Weighted
Assets.  In developing the capital plan, the Bank must take into consideration:
 
(i)           The volume of the Bank’s adversely classified assets;
 
(ii)          The nature and level of the Bank’s asset concentrations;
 
(iii)         The adequacy of the Bank’s Allowance for Loan and Lease Losses;
 
(iv)         The anticipated level of retained earnings;
 
(v)          Anticipated and contingent liquidity needs; and
 
(vi)        The source and timing of additional funds to fulfill future capital
needs.
 
(b)           Beginning on March 31, 2010, the Bank shall maintain its Tier 1
Leverage Capital ratio at a level equal to or greater than 6.5 percent and its
Total Risk-Based Capital ratio at a level equal to or greater than 10 percent.
 
(c)           Within 30 days after receipt of comments to the capital plan from
the Regional Director and the Commissioner, the Board shall adopt the capital
plan, including any modifications or amendments requested by the Regional
Director and the Commissioner.  Thereafter, the Bank shall immediately initiate
measures detailed in the capital plan, to the extent such measures have not
previously been initiated, to effect compliance with the plan.

 
 

--------------------------------------------------------------------------------

 


(d)           If any such capital ratios are less than required by this ORDER,
as determined as of the date of any Report of Condition and Income or at an
examination by the FDIC or the Commissioner, the Bank shall, within 30 days
after receipt of a written notice of the capital deficiency from the Regional
Director and the Commissioner, present to the Regional Director and the
Commissioner a new capital plan to increase the Bank’s Tier 1 Capital or to take
other measures to bring the Tier 1 Leverage and Total Risk Based capital ratios
to the percentages required by this ORDER.  Such other measures shall include,
but not be limited to, the direct contribution of cash by the parent holding
company or the merger with or acquisition by another federally insured
institution or holding company thereof.  Within 30 days after receipt of
comments to the new capital plan from the Regional Director and the
Commissioner, the Board shall adopt the new capital plan, including any
modifications or amendments requested by the Regional Director and the
Commissioner.
 
(e)           Thereafter, the Bank shall immediately initiate measures detailed
in the new capital plan, to the extent such measures have not previously been
initiated, to increase its capital by an amount sufficient to bring the Tier 1
Leverage and Total Risk Based capital ratios to the percentages required by this
ORDER.
 
(f)           In addition, the Bank shall comply with the FDIC’s Statement of
Policy on Risk-Based Capital found in Appendix A to Part 325 of the FDIC Rules
and Regulations, 12 C.F.R. Part 325, App. A.
 
(g)           For purposes of this ORDER, all terms relating to capital shall be
calculated according to the methodology set forth in Part 325 of the FDIC’s
Rules and Regulations, 12 C.F.R. Part 325.


REDUCTION OF ADVERSELY CLASSIFIED ASSETS


5.           (a)           Within 10 days from the effective date of this ORDER,
the Bank shall eliminate from its books, by charge off or collection, all assets
classified "Loss" in the Bank’s Report of Examination as of March 30, 2009
(“2009 Report”) that have not been previously collected or charged
off.  Elimination of these assets through proceeds of other loans made by the
Bank is not considered collection for the purpose of this paragraph.

 
 

--------------------------------------------------------------------------------

 


(b)           Within 60 days from the effective date of this ORDER, the Bank
shall revise or adopt a written plan to reduce the Bank’s risk exposure in each
asset classified “Substandard” in the 2009 Report, and submit such plan to the
Regional Director and the Commissioner for review and comment.  For purposes of
this provision, “reduce” means to collect, charge off, or improve the quality of
an asset so as to warrant its removal from adverse classification by the FDIC
and/or the Commissioner.  In developing the plan mandated by this paragraph, the
Bank shall, at a minimum, and with respect to each adversely classified loan or
lease, review, analyze and document the financial position of the borrower,
including source of repayment, repayment ability and alternative repayment
sources, as well as the value and accessibility of any pledged or assigned
collateral and any possible actions to improve the Bank’s collateral position.
 
(c)           In addition, the plan mandated by this paragraph shall also
include, but not be limited to, the following:
 
(i)           a schedule for reducing the outstanding dollar amount of each
adversely classified asset, including timeframes, with the objective of
achieving the reduced dollar amounts (at a minimum, the schedule for each
adversely classified asset must show its expected dollar balance on a quarterly
basis);
 
(ii)           specific action plans intended to reduce the Bank’s risk exposure
in each classified asset;
 
(iii)           a schedule showing, on a quarterly basis, the expected
consolidated balance of all adversely classified assets and the ratio of the
consolidated balance to the Bank’s projected Tier 1 capital plus the Allowance
for Loan and Lease Losses;
 
(iv)           a provision for the Bank’s submission of monthly written progress
reports to the Board; and

 
 

--------------------------------------------------------------------------------

 


(v)           a provision mandating the Board to review the progress reports,
with a notation of the review recorded in the meeting minutes of the Board.
 
(d)           The plan mandated by this paragraph shall further require a
reduction in the aggregate balance of assets classified “Substandard” in the
2009 Report in accordance with the following schedule:
 
 
(i)
within 270 days from the effective date of this ORDER, shall be reduced by at
least 25 percent; and

     
 
(ii)
by December 31, 2010, shall be reduced by at least 50 percent.

 
(e)           The requirements of this paragraph do not represent standards for
future operations of the Bank.  Following achievement with any expected or
anticipated reduction schedule, the Bank shall continue to reduce the total
volume of adversely classified assets.
 
(f)            Within 30 days after the Regional Director and the Commissioner
have responded to the plan mandated by this paragraph, the Board shall adopt the
plan, as amended or modified by the Regional Director and the Commissioner, at
which time the Bank shall immediately implement the plan to the extent that the
provisions of the plan are not already in effect at the Bank.


RESTRICTION ON DIVIDENDS AND MANAGEMENT FEES



6.           Neither the Bank nor any of its subsidiaries shall pay cash
dividends or management fees (excluding payments to affiliates to reimburse such
affiliates for bona fide expenses in the normal course of business) without the
prior written consent of the Regional Director and the Commissioner.


 
 

--------------------------------------------------------------------------------

 

BROKERED DEPOSITS



7.           (a)           Upon the effective date of this ORDER, the Bank shall
not accept, renew or roll over any “brokered deposits” (as that term is defined
in section 337.6(a)(2) of the FDIC’s Rules and Regulations, 12 C.F.R. §
337.6(a)(2)), unless the Bank has been granted a waiver by the Regional
Director.
 
(b)           While this ORDER is in effect, the Bank shall comply with the
restrictions on the effective yield on deposits described in section 337.6 of
the FDIC’s Rules and Regulations, 12 C.F.R. § 337.6.


LIQUIDITY


8.           (a)           Within 60 days after the effective date of this
ORDER, the Bank shall establish a liquidity plan and submit it to the Regional
Director and the Commissioner for review and comment.  Annually thereafter,
while this ORDER is in effect, the Bank shall review its liquidity plan for
adequacy and, based upon such review, shall make necessary revisions to the
liquidity plan to strengthen funds management procedures and maintain adequate
provisions to meet the Bank’s liquidity needs.  The initial liquidity plan shall
include, at a minimum, provisions:
 
(i)           establishing a reasonable range for its net non-core funding ratio
as computed in the Uniform Bank Performance Report and shall address the means
by which the Bank will seek to reduce its reliance on non-core funding,
wholesale funding sources, and high cost rate-sensitive deposits to a level
acceptable to the Regional Director and the Commissioner;
 
(ii)          identifying the source and use of borrowed and/or volatile funds;
 
(iii)         establishing sufficient back-up lines of credit, to the extent
possible, that would allow the Bank to borrow funds to meet depositor demands if
the Bank’s other provisions for liquidity proved to be inadequate;

 
 

--------------------------------------------------------------------------------

 


(iv)        establishing a minimum liquidity ratio and defining how the ratio is
to be calculated;
 
(v)         establishing contingency plans by identifying alternative courses of
action designed to meet the Bank’s liquidity needs; and
 
(vi)        addressing the use of borrowings (i.e., seasonal credit needs, match
funding mortgage loans, etc.) and providing for reasonable maturities
commensurate with the use of the borrowed funds; addressing concentration of
funding sources; and addressing pricing and collateral requirements with
specific allowable funding channels.
 
(b)        Within 30 days after the Regional Director and the Commissioner have
responded to the liquidity plan, the Board shall adopt the liquidity plan as
amended or modified by the Regional Director and the Commissioner, at which time
the Bank shall immediately implement the liquidity plan to the extent that the
provisions of the liquidity plan are not already in effect at the Bank.


CORRECTION AND PREVENTION




9.           Beginning on the effective date of this ORDER, the Bank shall take
steps necessary, consistent with other provisions of this ORDER and sound
banking practices, to correct and implement all recommendations and findings
that were identified in the 2009 Report.


COMPLIANCE COMMITTEE


10.           Within 30 days after the effective date of this ORDER, the Board
shall establish a committee of the Board charged with the responsibility of
ensuring that the Bank complies with the provisions of this ORDER.  At least 75
percent of the members of such committee shall be directors not employed in any
capacity by the Bank other than as a director.  The committee shall maintain
minutes for all meetings.  The committee shall report monthly to the full Board,
and a copy of the report and any discussion relating to the report or the ORDER
shall be noted in the minutes of the Board meetings.  The establishment of this
subcommittee shall not diminish the responsibility or liability of the entire
Board to ensure compliance with the provisions of this ORDER.

 
 

--------------------------------------------------------------------------------

 


PROGRESS REPORTS



11.           Within 30 days after the end of each calendar quarter following
the effective date of this ORDER, the Bank shall furnish to the Regional
Director and the Commissioner written progress reports signed by each member of
the Board, detailing the actions taken to secure compliance with the ORDER and
the results thereof.  Such reports may be discontinued when the corrections
required by this ORDER have been accomplished and the Regional Director and the
Commissioner have released, in writing, the Bank from making further reports.


This ORDER shall be binding upon the Bank, its successors and assigns, and all
institution-affiliated parties of the Bank.
 
The provisions of this ORDER shall remain effective and enforceable except to
the extent that, and until such time as, any provision of this ORDER shall have
been modified, terminated, superseded, or set aside by the FDIC in writing.
 
This ORDER will become effective upon its issuance by the FDIC.
 
Pursuant to delegated authority.
 
Dated this 18th day of September, 2009.


/s/
James C. Watkins
Deputy Regional Director
New York Region
Division of Supervision and Consumer Protection
Federal Deposit Insurance Corporation

March 30, 2009NoNoError! No document variable supplied.Error! No document
variable supplied.Error! No document variable supplied.Error! No document
variable supplied.Error! No document variable supplied.Error! No document
variable supplied.Error! No document variable supplied.

 
 

--------------------------------------------------------------------------------

 